     BP-A0148                             INMATE REQUEST TO STAFF             CDFRM
     JUNE 10
     U.S. DEPARTMENT OF JUSTICE                                                FEDERAL BUREAU OF PRISONS


                                                              DATE:


                                                              REGISTER NO.:
                J) tl/v       IJ1/-f   Es                                     q-7976-t> 7t../
      WORK ASSIGNMENT:                                        ONIT:



     SUBJECT: (Briefly state your question or concern and the solution you are requesting.
     Co�tinue on back, if necessary.  Your failure to be specific may result in no aciion being
     taken. If necessary, you will be in�erviewed in order to successfully respond to your
     request.
     On March 2 7, 2020 President Trump signed the CARES Act into law. Within
the legislation BOP authorites have the ability to release individuals to home
confinement if they meet the following critieria:
     1) age and medical vulnerability to COVID-19 virus
     2) facility security level (camp facilites being the lowest risk)
     3) conduct in prison
     4) PATTERN risk assessment
     5) reentry plan
     6) crime of conviction
     Because I meet most if not all the above listed criteria based upon the
CARES Act, I am requesting that I be allowed to serve the remainder of my sent­
ence on home confinement to protect myself from the dangerous COVID-19 virus
and more importantly to protect all of society from the spread of this deadly
virus.                                                     fi_,; ��ftcu�_ ::,,,-
                                                                    /'"
                                          1 Do not write below this line)             ��     '/
                                                                                                   V
      DISPOSITION:




                 Signature Staff Member


     Record Copy - File; Copy - Inmate
     PDF                                   Prescribed by P5511

                                                              This form replaces BP-148.070 dated Oct 86
                                                              and BP-Sl48.070 APR 94


     ��fi.E IN SECTION 6 UNLESS APPROPRIATE FOR PP'l\!PV>Jlc!:¥Y ftOLDER              SECTION 6
   BP-SHS.055 INMATE JmQUEST ro S!l'AFF CDFRM
   SEP 9B
   U. S . DEPARi'l..mRT OF JUSTICE                                Fl!:OERAL BUREAU OF PRISONS


   TO: (Name and Title of Staf f Member)          DATE:
            £,Ill   D I j_,,
   FROM:

   WORK ASSIGNMENT:                               UNIT:
                                                  �,




  SUBJECT: (Briefly state your question or concern and the solution you are requesting.
  Cont inue on back, if necessary. Your fail ure to be specific may result in ·no action being
  taken. If necessary, you will be intervi�wed in order to succes sfully respond to your
  request.)




                                 (Do not write below this line)

  DISPOSITION:




           Signature Sta ff Member


Rec�rd Copy - File; Copy - Inmate
(Th1s form may be replicated via WP)            This form replaces BP-148.070 dated Oct 86
                                                and BP-Sl48.070 APR 94
               Individualized Reentry Plan - Program Review (Inmate Copy)                        SEQUENCE: 01997567
                            Dept. of Justice/ Federal Bureau of Prisons                       Team Date: 10-16-2019
               Plan is for inmate: MAYES, DAVID 47976-074

           Facility:   BEC BECKLEY FCI                               Proj. Rel. Date: 05-14-2024
            Name:      MAYES, DAVID                                  Proj. Rel. Mthd: GCT REL
    Register No.:      47976-074                                        DNA Status: PREBOP TST / 03-18-2016
             Age:      61
    Date of Birth:     12-10-1957
 betairiers
!Detaining Agency                                Remarks
NO DETAINER

Current Work Assignments                                                                             ,..   J·'

!Paci      Assignment     Description                                    Start
SEC        C COMP EV      CAMP COMPOUND EVENING                          09-18-2019
Current Education Information
jFacl    Assignment Description                                          Start
SEC        ESL HAS        ENGLISH PROFICIENT                             04-14-2.016
SEC        GED HAS        COMPLETED GED OR HS DIPLOMA                    04-14-2016
 Education Courses
ISubFacl Action
SEC
                          Description
                           CAMP PARENTING 9-10
                                                                         Start
                                                                          08-13-2019
                                                                                              Stop
                                                                                              CURRENT            -A�JJ   /YIO�i!
                                                                                                                                  I
SEC SCP    C               FPC JOB SKLS 9-10                              08-13-2019          09-26-2019
SEC SCP    C               JOB FAIR INFORMATION                          09-26-2019           09-26-2019
SEC SCP    C               VT FORKLIFT CLASS                              09-10-2019          09-12-2019
SEC SCP    C               ACE-START SUCCESSFUL BUSINESS                 12-12-2018           01-22-2019
SEC SCP    C               FPC EDUCATION ACE CDL CLASS                   05-28-2019           06-27-2019
SEC SCP    C               JOB FAIR INFORMATION                          05-02-2019           05-02-2019
SEC SCP    C               ACE BLACK HISTORY MONTH                       02-21-2019           04-11-2019
SEC SCP    C               FPC ACE SPANISH CLASS                         06-20-2018           10-09-2018
SEC SCP    C               ACE TPC ELECTR ENERGY CONSERV                 09-04-2018           09-20-2018
SEC SCP    C               AIR CREATIVE WRITING 1 FPC                    07-27-2018           08-31-2018
SEC SCP    C              H/C SYSTEM EFFICIENCY                          07-09-2018           07-26-2018
SEC SCP    C               ACE TPC MECHANICAL ENERGY LOSS                07-23-2018           08-10-2018
SEC SCP    C              ACE TPC READING ENERGY LOSSES\                 06-25-2018           07-12-2018
SEC SCP    C              ACE TPC ENERGY CONSERVATION                    06-11-2018           06-28-2018
SEC SCP    C              ACE BLACK HISTORY MONTH                        02-02-2018           03-07-2018
SEC SCP    C              ACE ARC WELDING OPER SELF STUD                 01-08-2018           02-01-2018
SEC SCP    C               FPC EDUCATION ACE CDL CLASS                   12-15-2017           01-16-2018
SEC SCP    C              ACE OXYGEN FUEL OPER SELF STUD                 12-11-2017           12-28-2017
SEC SCP    C              ACE WELDING PRING SELF STUDY                   11-06-2017           12-14-2017
ASH        C              HIGH SCHOOL MATH REFRESHER                     07-07-2017           09-05-2017
ASH        C              YOGA CLASS M,W & F 12P YARD                    04-15-2017           08-11-2017
ASH        C              HEALTH FAIR                                    06-29-2017           07-18-2017
ASH        C              HISTORY OF ROCK & ROLL                         04-14-2017           06-15-2017
ASH        C              CONVERSATIONAL SPANISH                         03-27-2017           06-09-2017
ASH        C              HISTORY OF BASEBALL                            02-24-2017           06-06-2017
ASH        C              (A)KEYBOARDING-CAI                             12-20-2016           03-20-2017
ASH        C              CONSUMER FINANCE                               11-30-2016           02-15-2017
ASH        C              (A)PERSONAL INFO SECURITY-CAI                  09-07-2016           12-19-2016
ASH        C              (A)INTERNET FIREFOX-CAI                        09-07-2016           12-19-2016
ASH        C              ACE-K.BURNS-NATIONAL PARKS VID                 08-05-2016           11-21-2016
ASH        C              FCI-ACE-REVOL. WAR VIDEO SERS.                 09-02-2016           11-17-2016
ASH        C              FCI-ACE-REAL ESTATE ESSENTIALS                 09-12-2016           11-17-2016
ASH        C              ACE FCI AGRICULTURAL OPPORT'S                  09-12-2016           11-11-2016
ASH        C              WORLD WAR I                                    08-05-2016           11-08-2016
ASH        C              HIGH SCHOOL GRAMMAR                            09-02-2016           11-07-2016
ASH        C              (A)INTERNET BASICS-CAI                         06-02-2016           09-06-2016

Sentry Data as of 10-16-2019            Individualized Reentry Plan - Program Review (Inmate Copy)                  Page 1 of 4
                               MALE PATTERN RISK SCORING
 Register Number:                                                    Date:
                                   47976-074                                       12/10/19
 Last Name:                                           First:                     Middle:
                             MAYES                                   David
                                                        GENERAL                  VIOLENT
                                                       RECIDIVISM Enter General RECIDIVISM Enter Violent
 MALE RISK ITEM SCORING            CATEGORY              SCORE        Score       SCORE       Score
                                        > 60                     0                          0
                                      51- 60                     6                          3
                                      41-50                     12                          6
 1. Current Age
                                      30-40                    18            0              9
                                                                                                 0
                                      26-29                     24                         12
                                        < 26                    30                         15
                                        > 34                     0                          0
                                      25-34                      4                          2
2. Age at First Conviction
                                      18-24                      8           4              4
                                                                                                 2
                                        < 18                   12                           6
                                         No                      0                          0
3. Walsh W/Conviction
                                        Yes                      1
                                                                             0              1
                                                                                                 0
4. Violent Offense                       No                      0                          0
( PATTERN Violence)                     Yes                      4           0              5
                                                                                                 0
                                      Lowest                     0                          0
                                  Low/Moderate                   0                          1
5. Severity of Current
Offense
                                    Moderate                     0           0              3    3
                                       High                      0                          5
                                     Greatest                    0                          7
                                   0-1 Points                    0                          0
                                   2 -3 Points                   6                          2
                                   4-6 Points                  12                           4
6. Criminal History Points
                                   7 -9 Points                 18        18                 6
                                                                                                 6
                                  10 - 12 Points               24                           8
                                   ► 12 Points                 30                          10
                                       None                     0                           0
                                ► 10 Years Minor                2                           1
7. History of Escapes          5 -10 Years Minor                4            2              2    1
                             < 5 Years Minor or Any
                                                                6                          3
                                     Serious
                                        No                       0                          0
8. Voluntary Surrender
                                       Yes                     -12       0                 -3
                                                                                                 0
FEDERAL CORRECTIONAL INSTITUTION
            BECI<LEY
         BEAVER, WV 25813 � - l S' -�
DATE
